Case 1:16-cr-20893-FAM Document 366 Entered on FLSD Docket 06/20/2021 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                             Case No. 16-20893-Moreno

  UNITED STATES OF AMERICA,
               Plaintiff,
  vs.
  MONTY RAY GROW,
                 Defendant.
  ________________________________/


      DEFENDANT MONTY GROW’S SUPPLEMENTAL SENTENCING
              MEMORANDUM ON THE ISSUE OF MONEY


  COMES the Defendant, by and through Reizenstein and Sola, PA, Philip L.
  Reizenstein, Esq., and hereby files this supplemental sentencing memorandum on
  behalf of Monty Grow:

     1. At the hearing on June 2, 2021, this court posed a simple but serious question:
        “What happened to the 20 million dollars?” [Transcript June 2, 2021, p. 32].
     2. The defense provides this court with an answer prior to the sentencing hearing
        for the purposes of narrowing down the issues at the re-sentencing.


        I.      ACCOUNTING FOR THE $18,856,744.00

             At the first sentencing hearing the court determined the loss to be the gain
        to the defendant based on the money paid to Monty Grow: $18,856,744.00.
        [Sentencing Transcript, p5.]

        1. Grow paid the IRS $4,184.830. See Government Exhibit 159 [Exhibit
             One].
                                             1
Case 1:16-cr-20893-FAM Document 366 Entered on FLSD Docket 06/20/2021 Page 2 of 4




        2. Grow paid sales representatives and beneficiary sales representatives a
           total of $8,748,971.00. See Government Exhibit 160 [Exhibit Two].
        3. Of the $8,748,971.00 $6,326,013.00 was paid to Ginger Lay. See
           Government Exhibit 161 [Exhibit Three].
        4. The government informed the court at sentencing of the following seizures
           from bank accounts: $935.42 from Bank Of America account ending in
           4397 [Sentencing Transcript, p. 6]; $80,000,00 from Bank of America
           Account ending in 4176 [Sentencing Transcript, p5.]; $103, 946.29 from
           Bank Of America account ending in 6597.



   Total Paid to Grow                                    $18,856,845.00
   GX 159; EXHIBIT ONE Paid to IRS                       ($4,184,830.00)
   GX 160; EXHIBIT TWO Paid to sales                     ($8,748,971.00)
                       representatives

   GX 159; Exhibit ONE         2014 Porsche 911          ($105,545.00) as
   DE319; EXHIBIT FOUR                                   per GX 159
   DE 304 EXHIBIT              2014 Range Rover          ($90.478.00)
   FOUR;
    GX 159 EXHIBIT ONE
   Sentencing transcript, p.   from Bank Of America      ($953.42)
   6.                          account ending in 4397
   DE 209 EXHIBIT FIVE ;       from Bank Of America      ($103,680.58)
   Sentencing transcript, p.   account ending in 6597
   6.
   DE210 EXHIBIT SIX;          from Bank Of America      ($79,909.00)
   sentencing transcript, p.   account ending in 4176    The DE reflects
   6.                                                    seizure of the
                                                         above amount-
                                                         the government
                                                         told the court at
                                                         sentencing it was
                                                         “$80,000.00”.


                                          2
Case 1:16-cr-20893-FAM Document 366 Entered on FLSD Docket 06/20/2021 Page 3 of 4




   DE 364 Order of            5803 Mariner Street,       ($1,539,318.00)-
   Forfeiture EXHIBIT         Tampa, FL.                 purchase price as
   SEVEN                                                 per GX 159
                                                         ______________
                                                         (1,212,962.00) as
                                                         per Zillow real
                                                         estate website
   DE 364 Order of            4110 W Sevilla Street,     (1,431,229.00)
   Forfeiture EXHIBIT         Tampa, FL                  as per Zillow
   SEVEN                                                 real estate
                                                         website
                                                         $2,571,931
                                                         calculated using
                                                         the current
                                                         Zillow price of
                                                         4110 W Sevilla
                                                         Street as a
                                                         current estimate
                                                         of the value of
                                                         the home.


   GX 159 EXHIBIT ONE;                                   Approximately
   AMERITRADE                                            (3,000,000.00)
   ACCOUNT ordered                                       the value of this
   forfeited in DE 364                                   account is not
   EXHIBIT SEVEN –                                       listed in the
                                                         pleadings in the
                                                         docket.



        5. Without the value of the Ameritrade account, the outstanding money is
           approximately 2.5 million dollars. Including the estimated pre-seizure
           value of thr Ameritrade account, the money is accounted for.

        6. THE PCA TWENTY-ONE MILLION DOLLAR FINE: Patient Care
           of America was the compounding pharmacy that provided the incentives
           to companies and individuals like Monty Grow to solicit orders for

                                          3
Case 1:16-cr-20893-FAM Document 366 Entered on FLSD Docket 06/20/2021 Page 4 of 4




           particular compound prescriptions. The United States Department of
           Justice announced on September 18, 2019, that their investigation into
           PCA ended with a fine of $21,360,000.00 and CEO Patrick Smith had
           agreed to pay a fine of $300,000.00. See Compounding Pharmacy, Two
           of Its Executives, and Private Equity Firm Agree to Pay $21.36 Million
           to Resolve False Claims Act Allegations | OPA | Department of Justice



                          Respectfully Submitted,

                                 S/Philip L. Reizenstein
                             Philip L. Reizenstein, Esq.
                                Florida Bar# 634026
                             2828 Coral Way Suite 540
                                  Miami, FL, 33145
                                   (305) 444-0755
                          Philreizenstein@protonmail.com




                                         4
